AFTER REMANDMENT
BOWEN, Presiding Judge.
The petitioner, Rickey Lingo, was. convicted of driving under the influence of alcohol in the Circuit Court of Houston County. He filed a petition for writ of error in the Alabama Court of Criminal Appeals, which was granted. This Court then reversed the petitioner’s conviction, 497 So.2d 858, on authority of our opinion in Cherry v. State, 491 So.2d 1001 (Ala.Cr.App.1985). That case was reversed by the Alabama Supreme Court in Cherry v. State, 491 So.2d 1003 (Ala.1986), which held that a court can take judicial notice of a magistrate’s signature on a uniform traffic ticket and complaint. Since the U.T.T.C. was properly verified, the judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.